EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dorothy Deng on 9/15/2021.
This application has been amended as follows:
Claim 1 has been replaced with
-- A session management method, comprising:
sending, by user equipment, a non-access stratum (NAS) message to an access gateway function (AGF) device, wherein the NAS message comprises a packet data unit (PDU) session establishment request message used to request to establish a PDU session; 
receiving, by the user equipment, a PDU session establishment accept message from a network side device; 
establishing, by the user equipment, a first point-to-point protocol over Ethernet (PPPoE) session with the AGF device, wherein the first PPPoE session is related to the PDU session;
determining, by the user equipment, an identifier of the first PPPoE session corresponding to the PDU session;

sending the encapsulated data packet to the AGF device.--

Claim 8 has been replaced with
-- An access gateway function (AGF) device, comprising a transceiver and a processor,
the transceiver is configured to: 
receive a non-access stratum (NAS) message from user equipment, wherein the NAS message comprises a packet data unit (PDU) session establishment request message used to request to establish a PDU session; 
send the NAS message to a mobility management function; and 
after receiving a PDU session establishment accept message, send the PDU session establishment accept message to the user equipment; and
the processor is configured to establish a first point-to-point protocol over Ethernet (PPPoE)  session with the user equipment, wherein the first PPPoE session is related to the PDU session,
wherein the transceiver is further configured to: receive a data packet from the user equipment; and 
wherein the processor is further configured to: when the data packet is encapsulated by an identifier of the first PPPoE session, determine, based on the identifier of the first PPPoE session, the data packet corresponding to the PDU session.--

Claim 15 has been replaced with
-- User equipment, comprising a transceiver and a processor,
wherein the transceiver is configured to: send a non-access stratum (NAS) message to an access gateway function (AGF) device, wherein the NAS message comprises a packet data unit (PDU) session establishment request message used to request to establish a PDU session, and receive a PDU session establishment accept message from a network side device,
wherein the processor is configured to: establish a first point-to-point protocol over Ethernet (PPPoE) session with the AGF device, wherein the first PPPoE session is related to the PDU session,
wherein the processor is further configured to determine an identifier of the first PPPoE session corresponding to the PDU session, and encapsulate a data packet of the PDU session by the identifier of the first PPPoE session; and
wherein the transceiver is further configured to send the encapsulated data packet to the AGF device.--

REASONS FOR ALLOWANCE 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 9/7/2021.
Claim(s) 2, 6, 9, 14 and 19 has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 1, 3-5, 7-8, 10-13, 15-18 and 20 is/are currently pending.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 7/16/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.

Response to Arguments
Applicant’s arguments, see page 7, filed 9/7/2021, with respect to the objection of claims 4, 10 and 11 have been fully considered and are persuasive.  The objection has been withdrawn.
Applicant’s arguments, see pages 7-8, filed 9/7/2021, with respect to the rejection of claims 1-5, 8-10, 12-13 and 15-18 under 35 U.S.C. 102(a)(2) and the rejection of claims 7, 11 and 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn.

Allowable Subject Matter
Claim(s) 1, 3-5, 7-8, 10-13, 15-18 and 20 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, 3GPP, “3GPP TS 23.502 V0.4.0”, 3GPP, Technical Specification Group Services and System Aspects; Procedures for the 5G System; Stage 2 (Release 15), 2017-05-31, sections 4.3.2 and 4.12.5 (Non-Patent Literature Documents citation #2 listed on IDS dated 12/6/2019), teaches a UE sending a PDU Session Establishment Request to an AMF, where the PDU Establishment Request includes a NAS message (see Figure 4.3.2.2.1, p.36).
A close reference, S2-172879 Secretary of SA WG2, “Draft Report of SA WG2 meeting #120”, SA WG2 Meeting @121, 15-19 May 2017, Hangzhou, P.R. China (Non-Patent Literature Documents citation #1 listed on IDS dated 11/12/2020), teaches a eNodeB is a functional equivalent of an AGF (see p.28).
A close reference, Achim Hueck et al. US 20070263538 (U.S. Patent Application Publications citation #1 listed on IDS dated 11/12/2020), teaches a PPPoE session initiator selects a first access concentrator which replies with a PADO (see para. 0042).
A close reference, Kitada et al. US 20030037163 (U.S. Patent Application Publications citation #1 listed on IDS dated 7/16/2021), teaches encapsulating IP packets associated with PPPoE (see para. 0355).
A close reference, Yu et al. US 20200128087 (same assignee as this application), teaches a PDU establishment request message encapsulated in a non-
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone. 
As per claim(s) 1, 3-5 and 7, the cited prior art either alone or in combination fails to teach the combined features of:

establishing by the user equipment a first point-to-point protocol over Ethernet (PPPoE) session with the AGF device, wherein the first PPPoE session is related to the PDU session;
determining, by the user equipment, an identifier of the first PPPoE session corresponding to the PDU session;
encapsulating a data packet of the PDU session by the identifier of the first PPPoE session; and 
sending the data packet to the AGF device.

As per claim(s) 8 and 10-13, the cited prior art either alone or in combination fails to teach the combined features of:

the processor is configured to establish a first point-to-point protocol over Ethernet (PPPoE) session with the user equipment, wherein the first PPPoE session is related to the PDU session,

wherein the processor is further configured to: when the data packet is encapsulated by an identifier of the first PPPoE session, determine, based on the identifier of the first PPPoE session, the data packet corresponding to the PDU session.

As per claim(s) 15-18 and 20, the cited prior art either alone or in combination fails to teach the combined features of:

wherein the processor is configured to: establish a first point-to-point protocol over Ethernet (PPPoE) session wit the AGF device, wherein the first PPPoE session is related to the PDU session,
where in the processor is further configured to determine an identifier of the first PPPoE session corresponding to the PDU session, and encapsulate a data packet of the PDU session by the identifier of the first PPPoE session; and
wherein the transceiver is further configured to send the encapsulated data packet to the AGF device.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

 
/Michael K Phillips/Examiner, Art Unit 2464